ICJ_062_AegeanSeaContinentalShelf_GRC_TUR_1978-12-19_JUD_01_PO_02_EN.txt. 49

DECLARATION BY JUDGE GROS
[Translation]

The Court has pointed out that it is always free to base its decision on
certain grounds rather than others (para. 40). From the various submissi-
ble grounds for contesting its jurisdiction, in the present phase, the Court
has chosen the question of the reservation made by Greece on acceding to
the General Act; I voted in favour of the operative paragraph, but for
reasons different from those given in the Judgment (excepting paras. 104-
107 on the Brussels Communiqué of 31 May 1975).

By the effect of Article 57 of the Statute I could, in principle, make
known my own reasons, but the particular character of the present Judg-
ment appears to forbid this in my view. It is generally recognized that
judges’ individual opinions, whether separate or dissenting, should be
written in correlation to the actual contents of the Judgment, and not deal

- With any topics extraneous to the decision and its reasoning. It so happens
that, whereas my opinion is based on another reasoning, explaining it
would involve reference to instruments and grounds not dealt with in the
Judgment; this would be doubly unfortunate inasmuch as the Court seems
to view the resumption of the case through fresh proceedings as a possi-
bility (para. 108). Any comment on my part, then, would be deprived of
judicial character, since it would touch upon matters with which the Court
has decided not to deal.

(Signed) A. GRos.

50
